Mr. Justice Cartwright delivered the opinion of the court: The county court of Cook county overruled the objections of appellant to a special assessment upon his real estate to pay for the improvement of Thirteenth street from the east line of State street to the west curb line of Indiana avenue, in the city of Chicago, and entered judgment confirming said assessment. This appeal was taken from said judgment. No ordinance for any local improvement to be paid for by special assessment dan be considered or passed by the city council unless the same has been recommended by the board of local improvements of the city, and appellant contends in this case the recommendation did not ■authorize the city council t'o consider or pass the ordinance. The recommendation, omitting the description of the proposed improvement, was as follows: 4tTo the Mayor and Aldermen of the City of Chicago, in City Council Assembled: ' “We hereby submit an ordinance for the improvement i:‘ * * together with an estimate of the cost of said improvement, •and recommend the passage of said ordinance and the making of the improvement contemplated therein. “Respectfully submitted, A. Schonbeck, A. M. Lynch, E. McG-aefey, John A. May, Board of Local Improvements of the City of Chicago. Dated Chicago, April 21, A. D. 1902.” The objection made to the recommendation is, that it was not the recommendation of the board of local improvements, but only of the four individuals who signed it, with their personal description as the board of local improvements of the city of Chicago annexed to their signatures. It is contended that the recommendation by the board must be signed by the president and secretary. There is a provision in section 6 of the act concerning local improvements, for the execution by the president and secretary of contracts, bonds, vouchers, pay-rolls, and all other papers, documents and instruments necessary to carry the act and all proceedings thereunder into full force and effect; but in reference to recommendations to the city council there is a special provision in section 9, as follows: “With any such ordinance, presented by such board to the city council * ” * shall be presented also a recommendation of such improvement by the said board, signed by at least a majority of the members thereof.” (Hurd’s Stat. 1901, p. 378.) It is an established rule in the construction of statutes that where there are two provisions, one of which is general and designed to apply to cases generally, and the other is particular and relating to one subject, the particular provision must prevail and be treated as an exception to the general provision. (Chicago and Northwestern Railway Co. v. City of Chicago, 148 Ill. 141; People v. Rose, 166 id. 422; Dahnke v. People, 168 id. 102; People v. Kipley, 171 id. 44.) That rule applies in this case, where there is a general provision designed to apply to the execution of instruments generally, and another relating to the particular subject of executing recommendations to be presented to the city council. Under the well settled rule the particular provision governs as to such recommendations. The judgment of the county court is affirmed. Judgment affirmed.